Case 1:18-cr-00603-ARR Document 6 Filed 01/16/19 Page 1 of 1 PageID #: 17




                                    January 16, 2019

ECF
Honorable Allyne R. Ross
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:   United States v. Mohamed T. Mohamed 18 Cr. 603 (ARR)

Hon. Judge Ross,

     I write on consent, to request a 30 day adjournment of
the January 23, 2019, status conference as we continue to
review the voluminous discovery much of it being in Somali.
To that end, we request that the time between January 23,
2019, and the next court date decided by the Court, be
excluded under the Speedy Trial Act, pursuant to Title 18,
United States Code, section 3161(h)(7)(A).

     Excluding time will best serve the ends of justice and
outweigh the best interests of the public and the defendant
in a speedy trial, because it will allow the defense to
prepare for trial and motion practice. At the next
conference, Mr. Mohamed will be prepared to inform the
Court of the motions he intends to file.

      Thank you for considering our request.

                                    Respectfully submitted,

                                    /s/
                                    Jonathan A. Marvinny
                                    Sabrina P. Shroff
                                    Assistant Federal Defenders

CC: David Denton, AUSA
